DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species E, drawn to claims 1-12 and 22-23 in the reply filed on 04/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/24/2020, 03/09/2021 and 04/08/2021 were filed after the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-12 and 22 are objected to because of the following informalities:
The limitation of “condenser” (claim 1, line 7; claim 5, line 3; claim 22, line 5) is believed to be --liquefier--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ophir (US 2009/0100857).
Regarding claim 1, Ophir discloses a heat pump (refer to Fig. 1), comprising:
an evaporator (20) for evaporating a working liquid;
a liquefier (30) for condensing a compressed working vapor;
a compressor motor (48) with a suction mouth (32) having attached thereto a radial impeller (43) to convey a working vapor evaporated in the evaporator (20) through the suction mouth (32); 
 a guide space (44) arranged to guide a working vapor conveyed by the radial impeller (43) into the liquefier (30); and 
a cooling device (refer to distribution mechanism 36) for cooling (and capable of cooling) the suction mouth with a liquid (entering through feed line 31a), wherein the cooling device (36) is configured to guide the liquid onto an outside of the guide space (refer to Fig. 1), wherein the outside is not in contact with the working vapor (since the working vapor flows through an inside), and wherein an inside of the guide space is in contact with the working vapor.
For clarity, the recitation “for cooling the guide space or the suction mouth” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Ophir meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. 

Regarding claim 2, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir meets the limitations of the claim, since parent claim 1 provides the alternative of the cooling device cooling the guide space OR the suction mouth. Since claim 2 further limits an alternative not chosen by the examiner, the limitations of the claim are met.

Regarding claim 3, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir discloses wherein the outside of the suction mouth (32) and a lower surface of the guide space (44 as can be seen from Fig, 1) are connected to each other in a vapor-sealed manner (refer to Fig. 1, wherein they are necessarily connected to each other in a vapor-sealed manner in order to guide the vapor within), wherein the cooling device (36) is configured to guide the liquid in a flow sequentially past the lower outside of the guide space (44 as can be seen from Fig. 1, since the distribution mechanism 36 is located on a lower outside of the guide space) and then past the outside of the suction mouth (32).

Regarding claim 4, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir discloses wherein the liquid for cooling is the working liquid of the heat pump (refer to Fig. 1, wherein said liquid for cooling is the working liquid that passes through the liquefier of the heat pump).

Regarding claim 5, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir discloses wherein, during operation of the heat pump, a pressure in the condenser is essentially the same as a pressure present at the outside of the guide space or of the suction mouth (refer to par. 37, lines 1-8, wherein prior to operation of the heat pump, the air within the casing of the heat pump is removed through the vacuum means 39, and the pressure within the casing is lowered to near vacuum, therefore, a pressure in the condenser is essentially the same as a pressure present at the outside of the guide space or of the suction mouth).

Regarding claim 10, Ophir meets the claim limitations as disclosed above in the rejection of claim 1. Further, Ophir discloses the heat pump configured to convey a vapor flow through the suction mouth (portion 32a of the suction mouth) upwards in a direction perpendicular to the operation of the heat pump, and wherein the guide space (44) is configured to deflect a vapor flow from a horizontal flow at the end of the radial impeller into a vapor flow directed downward into the liquefier (refer to the horizontal portion following with a downward portion of the guide space 44 as can be seen from Fig. 1).

Regarding claim 22, Ophir discloses a method for pumping heat with an evaporator (20) for evaporating a working liquid; a liquefier (30) for condensing a compressed working vapor; a compressor motor (48) with a suction mouth (32) having attached thereto a radial impeller (43) to convey a working vapor evaporated in the evaporator (20) through the suction mouth (32); and a guide space (44) arranged to guide a working vapor conveyed by the radial impeller (43) into the liquefier (30), comprising:
cooling the suction mouth (outer surface of 32) with a liquid (entering through 31a), wherein the liquid is guided onto an outside of the suction mouth (32, by means of distribution mechanism 36), wherein the outside is not in contact with the working vapor (flowing within 32) and wherein an inside of the suction mouth is in contact with the working vapor.

Regarding claim 23, Ophir discloses a method for manufacturing a heat pump with an evaporator (20) for evaporating a working liquid; a liquefier (30) for condensing a compressed working vapor; a compressor motor (48) with a suction mouth (32) having attached thereto a radial impeller (43) to convey a working vapor evaporated in the evaporator (20) through the suction mouth (32); and a guide space (44) arranged to guide a working vapor conveyed by the radial impeller (43) into the condenser (30), comprising:
attaching a cooling device (36) for cooling the suction mouth (32) with a liquid (entering through 31a), wherein the cooling device (36) is arranged to guide the liquid onto an outside of the suction mouth (32), wherein the outside is not in contact with the working vapor (flowing within through 32) and wherein an inside of the suction mouth is in contact with the working vapor.

Allowable Subject Matter
Claims 6-9 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763